Exhibit 10.02(D)

 

GLU MOBILE INC.

2007 EQUITY INCENTIVE PLAN

 

NOTICE OF PERFORMANCE STOCK OPTION GRANT

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

You (the “Participant”) have been granted an option to purchase Common Stock of
the Company, subject to the terms and conditions of this Notice of Stock Option
Grant (the “Notice”), the 2007 Equity Incentive Plan, as amended from time to
time (the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows.  The terms defined in the Plan shall have the same
meanings in this Notice.

 

 

 

 

Grant Number

 

 

 

 

Date of Grant

 

 

 

 

Exercise Price per Share

 

 

 

 

Total Number of Shares

 

 

 

 

Total Exercise Price

 

 

 

 

Type of Option

 

Non-Qualified Stock Option

 

 

 

 

Incentive Stock Option

 

 

Expiration Date

 

 

 

 

Post-Termination Exercise Period:

Termination for Cause = None

 

Voluntary Termination = 3 Months

 

Termination without Cause = 3 Months

 

Disability = 6 Months

 

Death = 12 Months

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Option
Agreement, the Option will vest and may be exercised, in whole or in part, in
accordance with the vesting schedule set forth in Exhibit A to this Notice.







--------------------------------------------------------------------------------

 



 

You acknowledge receipt of a copy of the Plan and the Option Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Option subject to all of the terms and provisions hereof.  You
understand that your employment or consulting relationship, or service with the
Company is for an unspecified duration and can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Option Award Agreement
or the Plan changes the at-will nature of that relationship.  You acknowledge
that the vesting of shares pursuant to this Notice is earned only by your
continuing service as an Employee or Consultant of the Company.

 

 

 

 

 

 

PARTICIPANT:

    

GLU MOBILE INC.

 

 

 

Signature:

 

 

By:

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 

Date:

 

 

Date:

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Performance Vesting Schedule for the Performance Stock Option

 

Subject to your continued service as an employee, director or consultant of the
Company or a Subsidiary, and provided the EBITDA Hurdle has been satisfied, the
Option will vest on the Vesting Date in accordance with the Performance
Achievement of Bookings, pursuant to the following table:

 

Performance

Percent of Option
Award Vested

Max Bookings

_____%

Target Bookings

_____%

Threshold Bookings

_____%

Below Threshold Bookings

_____%

 

For Performance Achievements in between the Threshold, Target and Max Bookings,
the vesting shall be determined by linear interpolation.

 

For purposes of this vesting schedule the following definitions will apply:

 

“Bookings” means the Company’s revenues for FY _____, as calculated in
accordance with accounting principles generally accepted in the United States
(“GAAP”), excluding any changes in deferred revenue and litigation settlement
proceeds. In the event that the Company acquires a company, business or assets
during _____, Bookings will include any incremental bookings generated from the
acquired company, business or assets as compared to the forecasted bookings for
such company, business or assets that management provided to the Company’s Board
of Directors in connection for obtain approval for such acquisition.

 

“EBITDA” means non-GAAP operating income/(loss) excluding depreciation, as
calculated in accordance with GAAP.  In the event that the Company acquires a
company, business or assets during FY _____, EBITDA will include any incremental
EBITDA generated from the acquired company, business or assets as compared to
the forecasted EBITDA for such company, business or assets that management
provided to the Company’s Board of Directors in connection for obtain approval
for such acquisition.

 

“EBITDA Hurdle” means the Company’s EBITDA is at least $___ million as reported
by the Company for FY _____, with such reported EBIDTA results reduced by any
minimum guarantee royalty impairments.

 

“Max Bookings” means $_____ million in Bookings.

 

“Performance Achievement” means the Company’s written determination of the
actual amount of Bookings for the applicable measurement period.  In the event
the Company is acquired (as determined by the Company in its sole discretion)
prior to the last day of the measurement year (FY_____), the Performance
Achievement will be deemed to be the Target Bookings and the award (at the
target level) will convert to a standard time-based vesting award and will vest
on the applicable Vesting Date, provided the Participant continues to provide
services to the Company through such Vesting Date (and for the avoidance of
doubt, the award will be subject to any double trigger acceleration triggers
that would otherwise apply to the Participant’s equity awards).

 

“Target Bookings” means $_____ million in Bookings.

 

“Threshold Bookings” means $_____ million in Bookings.

 

“Vesting Date” means _______________.







--------------------------------------------------------------------------------

 



GLU MOBILE INC.

PERFORMANCE STOCK OPTION AWARD AGREEMENT

2007 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Company’s 2007 Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this Award
Agreement (the “Agreement”).

 

Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.

 

1.          Vesting Rights.  Subject to the applicable provisions of the Plan
and this Agreement, this Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice of Grant.

 

2.          Termination Period.

 

(a)         General Rule.  Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant's
employment with the Company.  In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.

 

(b)         Death; Disability.  Upon the termination of Participant’s employment
with the Company by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months in the case of death, and six months in the case of
Disability, after the Termination Date, provided that in no event shall this
Option be exercised later than the Term/Expiration Date set forth in the Notice
of Grant.

 

(c)         Cause.  Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.

 

3.          Grant of Option.  The Participant named in the Notice of Grant has
been granted an Option for the number of Shares set forth in the Notice of Grant
at the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”).  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

4.          Exercise of Option.

 

(a)         Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement.  In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.

 

(b)         Method of Exercise.  This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company.  The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares.  This







--------------------------------------------------------------------------------

 



 

Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

 

(c)         No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed.  Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.

 

5.          Method of Payment.  Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Participant:

 

(a)         cash; or

 

(b)         check; or

 

(c)         a  “broker-assisted” or “same day sale” (as described in Section
11(d) of the Plan); or

 

(d)         other method authorized by the Company.

 

6.          Non-Transferability of Option.  This Option may not be transferred
in any manner other than by will or by the laws of descent or distribution or
court order and may be exercised during the lifetime of Participant only by the
Participant.  The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

 

7.          Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.

 

8.          U.S. Tax Consequences.  For Participants subject to U.S. income tax,
some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below.  All other Participants should consult a tax
advisor for tax consequences relating to this Option in their respective
jurisdiction.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.  THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)         Exercising the Option.

 

(i)          Nonstatutory Stock Option.  The Participant may incur regular
federal income tax liability upon exercise of a NSO.  The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price.  If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii)         Incentive Stock Option.  If this Option qualifies as an ISO, the
Participant will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the aggregate Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Participant to alternative minimum tax in the year
of exercise.







--------------------------------------------------------------------------------

 



(b)         Disposition of Shares.

 

(i)          NSO.  If the Participant holds NSO Shares for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.

 

(ii)         ISO.  If the Participant holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.  If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.

 

(c)         Notice of Disqualifying Disposition of ISO Shares.  If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition.  The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.

 

(d)         Possible Effect of Section 409A of the Code.  Section 409A of the
Code applies to arrangements that provide for the deferral of
compensation.  Generally, a stock option granted with an exercise price per
share of not less than the “fair market value” (determined in a manner
consistent with Section 409A of the Code and the regulations and other guidance
promulgated thereunder) per share on the date of grant of the stock option and
with no other feature providing for the deferral of compensation will not be
subject to Section 409A of the Code.  However, if the exercise price of the
stock option is less than such “fair market value” or the stock option has
another feature for the deferral of compensation, then if the stock option is
not administered within the parameters established under Section 409A the
optionholder will be subject to additional taxes.  Also, the amount deemed to be
deferred compensation under Section 409A of the Code will be subject to ordinary
income and employment taxes (in this respect the IRS has not yet indicated how
it will calculate the amount of deferred compensation subject to tax and the
timing and frequency of taxation, but it seems likely that the income will be
measured and taxes imposed at least on the vesting dates of the stock
option).  If Section 409A of the Code does apply to this Option, then special
rules apply to the timing of making and effecting certain amendments of this
Option with respect to distribution of any deferred compensation.

 

9.          Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant's interest except by means of a writing
signed by the Company and Participant.  This agreement is governed by Delaware
law except for that body of law pertaining to conflict of laws.

 

10.        No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.

 

By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement.  Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or







--------------------------------------------------------------------------------

 



 

interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant, and the Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.







--------------------------------------------------------------------------------

 



GLU MOBILE INC.

2007 EQUITY INCENTIVE PLAN

 

NOTICE OF PERFORMANCE STOCK OPTION GRANT

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

You (the “Participant”) have been granted an option to purchase Common Stock of
the Company, subject to the terms and conditions of this Notice of Stock Option
Grant (the “Notice”), the 2007 Equity Incentive Plan, as amended from time to
time (the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows.  The terms defined in the Plan shall have the same
meanings in this Notice.

 

 

 

 

Grant Number

 

 

 

 

Date of Grant

 

 

 

 

Exercise Price per Share

 

 

 

 

Total Number of Shares

 

 

 

 

Total Exercise Price

 

 

 

 

Type of Option

 

Non-Qualified Stock Option

 

 

 

 

Incentive Stock Option

 

 

Expiration Date

 

 

 

 

Post-Termination Exercise Period:

Termination for Cause = None

 

Voluntary Termination = 3 Months

 

Termination without Cause = 3 Months

 

Disability = 6 Months

 

Death = 12 Months

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Option
Agreement, the Option will vest and may be exercised, in whole or in part, in
accordance with the vesting schedule set forth in  Exhibit A to this Notice.







--------------------------------------------------------------------------------

 



You acknowledge receipt of a copy of the Plan and the Option Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Option subject to all of the terms and provisions hereof.  You
understand that your employment or consulting relationship, or service with the
Company is for an unspecified duration and can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Option Award Agreement
or the Plan changes the at-will nature of that relationship.  You acknowledge
that the vesting of shares pursuant to this Notice is earned only by your
continuing service as an Employee or Consultant of the Company.

 

 

 

 

 

 

PARTICIPANT:

    

GLU MOBILE INC.

 

 

 

Signature:

 

 

By:

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 

Date:

 

 

Date:

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Performance Vesting Schedule

 

Subject to your continued service as an employee, director or consultant of the
Company or a Subsidiary, and provided the EBITDA Hurdle has been satisfied for
such Fiscal Year, the Option will vest on the Vesting Dates in accordance with
the Performance Achievement of Bookings, pursuant to the following table (with
no more than ____% of the Option eligible to be earned in each fiscal year):

 

 

 

 

 

Performance

Percent of Option
Award Vested
(FY18 Tranche)

Percent of Option
Award Vested
(FY19 Tranche)

Percent of Option
Award Vested
(FY20 Tranche)

Max Bookings

_____%

_____%

_____%

Target Bookings

_____%

_____%

_____%

Threshold Bookings

_____%

_____%

_____%

Below Threshold Bookings

_____%

_____%

_____%

 

For Performance Achievements in between the Threshold, Target and Max Bookings,
the vesting shall be determined by linear interpolation.  The vesting
percentages set forth above may be calculated using additional decimal places,
as determined by the Company, but have been reproduced in the table above only
to two decimal places.

 

For purposes of this vesting schedule the following definitions will apply:

 

“Bookings” means the Company’s revenues for FY ____, FY ____ and FY ____, as
applicable, as calculated in accordance with accounting principles generally
accepted in the United States (“GAAP”), excluding any changes in deferred
revenue and litigation settlement proceeds. In the event that the Company
acquires a company, business or assets during FY ____, FY ____ or FY ____, as
applicable, Bookings for such fiscal year will include any incremental bookings
generated from the acquired company, business or assets during such fiscal year
as compared to the forecasted bookings for such company, business or assets that
management provided to the Company’s Board of Directors in connection for obtain
approval for such acquisition.

 

“EBITDA” means non-GAAP operating income/(loss) excluding depreciation, as
calculated in accordance with GAAP.  In the event that the Company acquires a
company, business or assets during FY ____, FY ____ or FY ____, as applicable,
EBITDA for such fiscal year will include any incremental EBITDA generated from
the acquired company, business or assets during such fiscal year as compared to
the forecasted EBITDA for such company, business or assets that management
provided to the Company’s Board of Directors in connection for obtain approval
for such acquisition.

 

“EBITDA Hurdle” means an EBITDA of at least $____ million for FY____, $____
million for FY____, and $____ million for FY ____, in each case with such
Company reported EBIDTA results reduced by any minimum guarantee royalty
impairments.

 

“Max Bookings” means $____ million in Bookings for FY____, $____ million in
Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Performance Achievement” means the Company’s written determination of the
actual amount of Bookings for the applicable measurement period.  In the event
the Company is acquired (as determined by the Company in its sole discretion)
prior to the last day of the applicable fiscal year, the Performance Achievement
for the current fiscal year and any remaining fiscal years (through FY ____)
will be deemed to be the Target Bookings and the award (at the target level)
will convert to a standard time-based vesting award and will vest on the
applicable remaining Vesting Date(s), provided the Participant continues to
provide services to the Company through such Vesting Dates (and for the
avoidance of doubt, the award







--------------------------------------------------------------------------------

 



 

will be subject to any double trigger acceleration triggers that would otherwise
apply to the Participant’s equity awards).

 

“Target Bookings” means $____ million in Bookings for FY____, $____ million in
Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Threshold Bookings” means $____ million in Bookings for FY____, $____ million
in Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Vesting Dates” means ____ for FY____, ____ for FY____ and ____ for FY____.







--------------------------------------------------------------------------------

 



GLU MOBILE INC.

PERFORMANCE OPTION AWARD AGREEMENT

2007 EQUITY INCENTIVE PLAN

 

Unless otherwise defined herein, the terms defined in the Company’s 2007 Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this Award
Agreement (the “Agreement”).

 

Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.

 

1.          Vesting Rights.  Subject to the applicable provisions of the Plan
and this Agreement, this Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice of Grant.

 

2.          Termination Period.

 

(a)         General Rule.  Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant's
employment with the Company.  In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.

 

(b)         Death; Disability.  Upon the termination of Participant’s employment
with the Company by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months in the case of death, and six months in the case of
Disability, after the Termination Date, provided that in no event shall this
Option be exercised later than the Term/Expiration Date set forth in the Notice
of Grant.

 

(c)         Cause.  Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.

 

3.          Grant of Option.  The Participant named in the Notice of Grant has
been granted an Option for the number of Shares set forth in the Notice of Grant
at the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”).  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

4.          Exercise of Option.

 

(a)         Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement.  In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.

 

(b)         Method of Exercise.  This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company.  The Exercise Notice shall be
accompanied by payment







--------------------------------------------------------------------------------

 



of the aggregate Exercise Price as to all Exercised Shares.  This Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

 

(c)         No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed.  Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.

 

5.          Method of Payment.  Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Participant:

 

(a)         cash; or

 

(b)         check; or

 

(c)         a  “broker-assisted” or “same day sale” (as described in Section
11(d) of the Plan); or

 

(d)         other method authorized by the Company.

 

6.          Non-Transferability of Option.  This Option may not be transferred
in any manner other than by will or by the laws of descent or distribution or
court order and may be exercised during the lifetime of Participant only by the
Participant.  The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

 

7.          Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.

 

8.          U.S. Tax Consequences.  For Participants subject to U.S. income tax,
some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below.  All other Participants should consult a tax
advisor for tax consequences relating to this Option in their respective
jurisdiction.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.  THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)         Exercising the Option.

 

(i)          Nonstatutory Stock Option.  The Participant may incur regular
federal income tax liability upon exercise of a NSO.  The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price.  If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii)         Incentive Stock Option.  If this Option qualifies as an ISO, the
Participant will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the aggregate Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Participant to alternative minimum tax in the year
of exercise.







--------------------------------------------------------------------------------

 



(b)         Disposition of Shares.

 

(i)          NSO.  If the Participant holds NSO Shares for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.

 

(ii)         ISO.  If the Participant holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.  If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.

 

(c)         Notice of Disqualifying Disposition of ISO Shares.  If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition.  The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.

 

(d)         Possible Effect of Section 409A of the Code.  Section 409A of the
Code applies to arrangements that provide for the deferral of
compensation.  Generally, a stock option granted with an exercise price per
share of not less than the “fair market value” (determined in a manner
consistent with Section 409A of the Code and the regulations and other guidance
promulgated thereunder) per share on the date of grant of the stock option and
with no other feature providing for the deferral of compensation will not be
subject to Section 409A of the Code.  However, if the exercise price of the
stock option is less than such “fair market value” or the stock option has
another feature for the deferral of compensation, then if the stock option is
not administered within the parameters established under Section 409A the
optionholder will be subject to additional taxes.  Also, the amount deemed to be
deferred compensation under Section 409A of the Code will be subject to ordinary
income and employment taxes (in this respect the IRS has not yet indicated how
it will calculate the amount of deferred compensation subject to tax and the
timing and frequency of taxation, but it seems likely that the income will be
measured and taxes imposed at least on the vesting dates of the stock
option).  If Section 409A of the Code does apply to this Option, then special
rules apply to the timing of making and effecting certain amendments of this
Option with respect to distribution of any deferred compensation.

 

9.          Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant's interest except by means of a writing
signed by the Company and Participant.  This agreement is governed by Delaware
law except for that body of law pertaining to conflict of laws.

 

10.        No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.

 

By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement.  Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon







--------------------------------------------------------------------------------

 



 

any questions relating to the Plan, the Notice of Grant, and the
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated on the Notice of Grant.







--------------------------------------------------------------------------------

 



 

GLU MOBILE INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(FY ____ PERFORMANCE VESTING RESTRICTED STOCK UNIT)

 

GRANT NUMBER:

 

The terms defined in Glu Mobile Inc.’s (the “Company”) 2007 Equity Incentive
Plan (the “Plan”) shall have the same meanings in this Notice of Restricted
Stock Unit Award (the “Notice of Grant”).

 

 

 

Name:

 

 

 

 

 

Address:

 

 

I.           You (“Participant”) have been granted an award of Restricted Stock
Units (“RSUs”), subject to the terms and conditions set forth in this Notice of
Grant, the attached Award Agreement (Restricted Stock Units) (hereinafter the
“RSU Agreement”), including any country-specific terms and conditions for
Participant’s country attached in an appendix to the RSU Agreement (the
“Appendix” and collectively, the “Agreement”) and the Plan (available in hard
copy by request), all of which are incorporated herein by reference, as follows:

 

 

 

 

Number of RSUs:

 

 

 

 

Date of Grant:

 

 

 

 

First Vesting Date:

 

 

 

 

Expiration Date:

The date on which settlement of all RSUs granted hereunder occurs,

 

with earlier expiration upon the Termination Date as further described

 

in Section 6 of the RSU Agreement.

 

 

Vesting Schedule:

Subject to your continued service as an employee, director or

 

consultant of the Company or a Subsidiary, the RSUs will vest as set

 

forth in the vesting schedule in Exhibit A to this Notice.

 

Participant understands that his or her continued service relationship with the
Company or a Subsidiary is for an unspecified duration, can be terminated at any
time (to the fullest extent permitted by applicable law), and that nothing in
this Notice of Grant, the Agreement or the Plan changes the ability of the
Company or the employing Subsidiary to terminate the service
relationship.  Participant acknowledges that the vesting of the RSUs pursuant to
this Notice of Grant is earned only by continuing service as an employee,
director or consultant of the Company or a Subsidiary.  Participant also
understands that this Notice of Grant is subject to the terms and conditions of
the Agreement and the Plan, both of which are incorporated herein by
reference.  Participant has read both the Agreement and the Plan.

 

 

 

 

 

 

PARTICIPANT:

    

GLU MOBILE INC.

 

 

 

Signature:

 

 

By:

 

 

 

 

Print Name:

 

 

Its:

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Performance Vesting Schedule (FY ____ Performance Vesting Restricted Stock Unit)

 

Subject to your continued service as an employee, director or consultant of the
Company or a Subsidiary, and provided the EBITDA Hurdle has been satisfied for
such fiscal year, the RSUs will vest on the Vesting Dates in accordance with the
Performance Achievement of Bookings, pursuant to the following table (with no
more than ____% of the RSUs eligible to be earned in each fiscal year):

 

 

 

 

 

Performance

Percent of RSU
Award Vested
(FY18 Tranche)

Percent of RSU
Award Vested
(FY19 Tranche)

Percent of RSU
Award Vested
(FY20 Tranche)

Max Bookings

____%

____%

____%

Target Bookings

____%

____%

____%

Threshold Bookings

____%

____%

____%

Below Threshold Bookings

____%

____%

____%

 

For Performance Achievements in between the Threshold, Target and Max Bookings,
the vesting shall be determined by linear interpolation.  The vesting
percentages set forth above may be calculated using additional decimal places,
as determined by the Company, but have been reproduced in the table above only
to two decimal places.

 

For purposes of this vesting schedule the following definitions will apply:

 

“Bookings” means the Company’s revenues for FY ____, FY ____ and FY ____, as
applicable, as calculated in accordance with accounting principles generally
accepted in the United States (“GAAP”), excluding any changes in deferred
revenue and litigation settlement proceeds. In the event that the Company
acquires a company, business or assets during FY ____, FY ____ or FY ____, as
applicable, Bookings for such fiscal year will include any incremental bookings
generated from the acquired company, business or assets during such fiscal year
as compared to the forecasted bookings for such company, business or assets that
management provided to the Company’s Board of Directors in connection for obtain
approval for such acquisition.

 

“EBITDA” means non-GAAP operating income/(loss) excluding depreciation, as
calculated in accordance with GAAP.  In the event that the Company acquires a
company, business or assets during FY ____, FY ____ or FY ____, as applicable,
EBITDA for such fiscal year will include any incremental EBITDA generated from
the acquired company, business or assets during such fiscal year as compared to
the forecasted EBITDA for such company, business or assets that management
provided to the Company’s Board of Directors in connection for obtain approval
for such acquisition.

 

 “EBITDA Hurdle” means an EBITDA of at least $____million for FY____, $____
million for FY____, and $____ million for FY ____, in each case with such
Company reported EBIDTA results reduced by any minimum guarantee royalty
impairments.

 

“Max Bookings” means $____ million in Bookings for FY____, $____ million in
Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Performance Achievement” means the Company’s written determination of the
actual amount of Bookings for the applicable measurement period.  In the event
the Company is acquired (as determined by the Company in its sole discretion)
prior to the last day of the applicable fiscal year, the Performance Achievement
for the current fiscal year and any remaining fiscal years (through FY ____)
will be deemed to be the Target Bookings and the award (at the Target Bookings
level) will convert to a standard time-based vesting award and will vest on the
applicable remaining Vesting Date(s), provided the Participant continues to
provide services to the Company







--------------------------------------------------------------------------------

 



through such Vesting Dates (and for the avoidance of doubt, the award will be
subject to any double trigger acceleration triggers that would otherwise apply
to the Participant’s equity awards).

 

“Target Bookings” means $____ million in Bookings for FY____, $____ million in
Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Threshold Bookings” means $____ million in Bookings for FY____, $____ million
in Bookings for FY____, and $____ million in Bookings for FY ____.

 

“Vesting Dates” means ____ for FY____, ____for FY____ and ____ for FY____.

 

If any portion of the RSUs vest on a date that is a non-trading day on the
Nasdaq Market, then the award will vest on the next trading day.







--------------------------------------------------------------------------------

 



GLU MOBILE INC.

2007 EQUITY INCENTIVE PLAN

AWARD AGREEMENT (FY ____ PERFORMANCE VESTING RESTRICTED STOCK UNIT)

 

Unless otherwise defined herein, the terms defined in the Company’s 2007 Equity
Incentive Plan, as amended (the “Plan”), shall have the same defined meanings in
this Award Agreement (Restricted Stock Units) (this “RSU Agreement”).

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Grant (“Notice of Grant”) and this RSU Agreement, including any
country-specific terms and conditions for Participant’s country attached in an
appendix to this RSU Agreement (the “Appendix” and collectively, the
“Agreement”).

 

1.         Settlement.  Settlement of RSUs shall be made within 30 days
following the applicable date of vesting under the vesting schedule set forth in
the Notice of Grant.  Unless otherwise set forth in this Agreement, settlement
of RSUs shall be in Shares.

 

2.         No Stockholder Rights.  Unless and until such time as Shares are
issued in settlement of vested RSUs, Participant shall have no ownership of the
Shares allocated to the RSUs and shall have no right to receive dividends or
other distributions on such Shares or to vote such Shares.

 

3.         Dividend Equivalents.   Dividends, if any (whether in cash or
Shares), shall not be credited to Participant.

 

4.         No Transfer.  The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.

 

5.         Termination.  If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate.

 

For purposes of this grant of RSUs, the Termination Date is deemed to occur on
the date Participant is no longer actively providing services to the Company or
a Subsidiary (regardless of the reason for such Termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employee agreement,
if any), and will not be extended by any notice period (e.g., Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any).

 

If there is any dispute as to whether Termination has occurred, the Committee
shall have sole discretion to determine whether such Termination has occurred
and the effective date of such Termination.

 

6.         Acknowledgement.  The Company and Participant agree that the RSUs are
granted under and governed by the Notice of Grant, this Agreement and by the
provisions of the Plan (incorporated herein by reference).  Participant: (a)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (b)
represents that Participant has carefully read and is familiar with their
provisions, and (c) accepts the RSUs subject to all of the terms and conditions
set forth herein and those set forth in the Plan and the Notice of Grant.

 

7.         Nature of Grant.  In accepting the grant, Participant acknowledges,
understands and agrees that:

 

(a)         the grant of the RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;







--------------------------------------------------------------------------------

 



(b)         all decisions with respect to future RSUs or other grants, if any,
will be at the sole discretion of the Committee;

 

(c)         the RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;

 

(d)         the RSUs and the Shares subject to the RSUs,  and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(e)         Participant is voluntarily participating in the Plan;

 

(f)         the future value of the Shares is unknown, indeterminable and cannot
be predicted with certainty;

 

(g)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs upon Termination of Participant’s service relationship
(whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s service
agreement, if any), and in consideration of the grant of the RSUs to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company and any Subsidiary, waives Participant’s
ability, if any, to bring any such claim, and releases the Company and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

 

(h)         unless otherwise provided in the Plan, the RSUs and the benefits
evidenced by this Agreement do not create any entitlement to have the RSUs or
any such benefits transferred to, or assumed by, another company or be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and

 

(i)          neither the Company and any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to Participant pursuant to the settlement of the RSUs or the subsequent sale of
any Shares acquired upon settlement.

 

8.         No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan or Participant’s acquisition
or sale of the Shares.  Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

 

9.         Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other RSU grant
materials by and among the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

 

Participant understands that the Company and any Subsidiary may hold certain
personal information about him or her, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.







--------------------------------------------------------------------------------

 



Participant understands that Data will be transferred to E*Trade Financial
Services or such other stock plan service provider designated by the Committee
which may be assisting the Company presently or in the future with the
implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, E*Trade Financial
Services and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant RSUs or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

 

10.       Appendix.  Notwithstanding any provisions in this RSU Agreement, the
RSUs shall be subject to any special terms and conditions set forth in the
Appendix to this RSU Agreement for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this RSU Agreement.

 

11.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

12.       Responsibility for Taxes.  Regardless of any action the Company or, if
different, Participant’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Participant further acknowledges and agrees
that the Company and/or the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the issuance of Shares upon settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if Participant is subject to Tax-Related Items in more than
one jurisdiction between the date of grant and the date of any relevant taxable
or tax withholding event, as applicable, Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.







--------------------------------------------------------------------------------

 



Before any relevant taxable or tax withholding event, as applicable, Participant
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to any
Tax-Related Items by one or a combination of the following:

 

(i)          withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; or

 

(ii)         withholding from proceeds of the sale of Shares acquired upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

 

(iii)       withholding in Shares to be issued upon settlement of the RSUs.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means described above.  The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

 

13.       Compliance with Laws and Regulations.  The issuance and delivery of
Shares to Participant will be subject to and conditioned upon compliance by the
Company and Participant with all applicable U.S. or foreign state and federal
laws and regulations and with all applicable requirements of any stock exchange
or automated quotation system on which the Company’s Common Stock may be listed
or quoted at the time of such issuance or transfer.

 

14.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

15.       Governing Law; Venue; Severability.  The Plan and Notice of Grant are
incorporated herein by reference.  The Plan, the Notice of Grant and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.  For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of the City and County of San Francisco, California, or
the United States federal courts for the Northern District of California, and no
other courts.  This Agreement is governed by Delaware law except for that body
of law pertaining to conflict of laws.  If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.







--------------------------------------------------------------------------------

 



16.       Waiver.  Participant acknowledges that a waiver by the Company of the
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.

 

17.       No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary, to terminate Participant’s employment or
other service relationship for any reason, with or without cause.

 

18.       Language.  If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

19.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

By your signature and the signature of the Company’s representative on the
Notice of Grant, Participant and the Company agree that this RSU is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement.  Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to signing this Agreement, and fully understands all provisions of
the Plan, the Notice of Grant and this Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice of Grant and this
Agreement.  Participant further agrees to notify the Company upon any change in
Participant’s residence address.







--------------------------------------------------------------------------------

 



APPENDIX

COUNTRY-SPECIFIC TERMS AND CONDITIONS TO

GLU MOBILE INC.

AWARD AGREEMENT (RESTRICTED STOCK UNITS)

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant if Participant resides in one of the countries listed
herein.  If Participant is a citizen or resident (or is considered as such for
local law purposes) of a country other than the country in which Participant is
currently residing, or if Participant transfers to another country after the
grant but prior to the vesting of the RSUs, the Company shall, in its
discretion, determine to what extent the additional terms and conditions
contained herein shall be applicable to Participant.

 

Notifications

 

This Appendix may also include information regarding certain other issues of
which Participant should be aware with respect to his or her participation in
the Plan.  The information is based on the securities, exchange control, tax and
other laws in effect in the respective countries as of April 2013.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in RSUs or sells shares acquired upon vesting of the RSUs.  In
addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.

 

If Participant is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which Participant is currently
residing, or if Participant transfers to another country after the grant but
prior to the vesting of the RSUs, the notifications contained herein may not be
applicable to Participant.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the RSU Agreement or the Plan.

 

Canada

 

Terms and Conditions

 

RSUs Payable Only in Shares.  Notwithstanding any discretion contained in
Section 9.3 of the Plan or Section 1 of the RSU Agreement, the grant of RSUs
does not provide any right for Participant to receive a cash payment and the
RSUs are payable in Shares only.

 

Termination.   The following provision replaces the second paragraph of Section
5 of the RSU Agreement:

 

For purposes of this grant of RSUs, the Termination Date is deemed to occur
effective as of the earlier of (a) the date Participant is no longer actively
providing services to the Company or any Subsidiary, and (b) the date
Participant receives notice of termination of service from the Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law).







--------------------------------------------------------------------------------

 



Notifications

 

Securities Law Information.  Participant will not be permitted to sell or
otherwise dispose of the shares acquired upon vesting of the RSUs within
Canada.  Participant will only be permitted to sell or dispose of any shares
acquired under the Plan if such sale or disposal takes place outside of Canada
on the facilities on which such shares are traded.

 

The following provisions apply if Participant is a resident of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the RSU Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

 

Data Privacy.  The following provision supplements Section 9 of the RSU
Agreement:

 

Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan.  Participant
further authorizes the Company and any Subsidiary to record such information and
to keep such information in Participant’s employment file.

 

China

 

Terms and Conditions

 

The following applies only to Participants who are subject to exchange control
restrictions in the People’s Republic of China, as determined by the Company in
its sole discretion.

 

Vesting of RSUs.  Notwithstanding the vesting schedule set forth in the Notice
of Grant or any other provision of the RSU Agreement, Participant agrees that
the RSUs shall not vest unless and until the Company receives all necessary
approvals from the State Administration of Foreign Exchange (“SAFE”) to offer
equity awards in China (“SAFE Approval”).  If Participant’s service relationship
Terminates for any reason prior to receipt of the SAFE Approval, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate.

 

If SAFE Approval is received after the first or additional vesting dates would
have occurred pursuant to the vesting schedule set forth in the Notice of Grant
(but which did not occur in the absence of SAFE Approval) and provided
Participant has continued to provide service to the Company or any Subsidiary
through the date on which the SAFE Approval is received, on the date SAFE
Approval is received, Participant will vest in the RSUs which would have vested
on any vesting dates prior to the SAFE Approval date, and such RSUs shall be
settled in accordance with Section 1 of the RSU Agreement.  Any remaining RSUs
will vest in accordance with the vesting schedule set forth in the Notice of
Grant, subject to Participant's continued service with the Company or any
Subsidiary.

 

Settlement of RSUs and Sale of Shares.  This provision supplements Section 1 of
the RSU Agreement:

 

To facilitate compliance with local regulatory requirements, Participant agrees
that the Company is entitled, at its discretion, to sell any Shares to be issued
to Participant upon vesting of the RSUs.  The sale may occur (a) immediately
upon the vesting of the RSUs, (b) following Participant’s Termination, or (c)
within any other time frame as the Company determines to be necessary to comply
with local regulatory requirements.   Participant further agrees that the
Company is authorized to instruct its designated broker to assist with the
mandatory sale of such Shares (on Participant’s behalf pursuant to this
authorization)







--------------------------------------------------------------------------------

 



and Participant expressly authorizes the Company’s designated broker to complete
the sale of such Shares.  Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price.  Upon the sale of the Shares, the Company agrees to pay
Participant the cash proceeds from the sale, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related
Items.  Participant agrees that the payment of the cash proceeds will be subject
to the repatriation requirements described below.

 

Participant further agrees that any Shares that may be issued to Participant
shall be deposited directly into an account with the Company’s designated
broker.  The deposited Shares may not be transferred (either electronically or
in certificate form) from the brokerage account.  This limitation shall apply
both to transfers to different accounts with the same broker and to transfers to
other brokerage firms.  The limitation shall apply to all Shares issued to
Participant under the Plan, whether or not Participant continues to be employed
by the Company or one of its Subsidiaries.  If Participant sells Shares issued
upon vesting of the RSUs, the repatriation requirements described below shall
apply.

 

Exchange Control Requirements.   Participant understands and agrees that,
pursuant to local exchange control requirements, Participant will be required to
repatriate the cash proceeds from the sale of the Shares issued upon the vesting
of the RSUs and any cash dividends paid on such Shares to China.  Participant
further understands that, under local law, such repatriation of his or her cash
proceeds will need to be effectuated through a special exchange control account
established by the Company or one of its Subsidiaries, and Participant hereby
consents and agrees that any proceeds will be transferred to such special
account prior to being delivered to Participant.

 

Participant further understands that the Company may decide to deliver the
proceeds in U.S. dollars or in local currency.  If the proceeds are to be
delivered in U.S. dollars, Participant understands and agrees that he or she
will be required to open a U.S. dollar account into which the proceeds may then
be transferred.  If the proceeds are to be delivered in local currency,
Participant understands and agrees that the Company will be required to convert
the proceeds prior to delivery.  In this respect, the Participant acknowledges
and agrees that the Company is under no obligation to secure any particular
exchange conversion rate and that there may be delays in converting the cash
proceeds to local currency due to exchange control restrictions.  Participant
agrees to bear any currency fluctuation risk between the time the cash proceeds
are received and the time the cash proceeds are distributed to Participant
through the special account described above.

 

Finally, Participant agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

 

Russia

 

Notifications

 

Exchange Control Information.  Exchange control laws require Participants
resident in Russia who sell Shares or receive dividends on such Shares to
repatriate the proceeds to Russia within a reasonably short time.  Such proceeds
must initially be credited to Participant through a foreign currency account
opened in Participant’s name at an authorized bank in Russia.  After the funds
are initially received in Russia, they may be further remitted to a foreign bank
subject to the following limitations: (a) the foreign account may be opened only
for individuals; (b) the foreign account may not be used for business
activities; (c) the Russian authorities must be given notice of the
opening/closing of each foreign account within one month of the account
opening/closing; and (d) the Russian tax authorities must be given notice of the
account balances of such foreign accounts as of the beginning of each calendar
year.  Participant is strongly encouraged to contact Participant’s personal
advisor as exchange control requirements may change and non-compliance with
applicable requirements can result in severe penalties for Participant.







--------------------------------------------------------------------------------

 



Securities Law Information.  The RSU Agreement, the Plan and all other materials
that Participant may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia.  The issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.

 

When Participant acquires Shares upon vesting, the Shares will be held for
Participant in a U.S. brokerage account.  Participant will not be permitted to
request share certificates and hold the certificates in Russia.  Participant may
sell his or her Shares on a U.S. stock market, but is not permitted to sell
Shares directly to other Russian individuals.

 

Labor Law Information.  If Participant continues to hold Shares after an
involuntary termination of Participant’s employment, Participant may not be
eligible to receive unemployment benefits in Russia.

 

United Kingdom

 

Terms and Conditions

 

RSUs Payable in Shares Only.  Notwithstanding any discretion contained in
Section 9.3 of the Plan, the grant of RSUs does not provide any right for
Participant to receive a cash payment and the RSUs are capable of settlement in
Shares only.

 

Joint Election for the Transfer of Employer’s National Insurance Contributions
to the Employee.  As a condition of participation in the Plan and the vesting of
the RSUs, Participant agrees to accept any liability for secondary Class 1
National Insurance contributions (“NICs”) that may be payable by the Company or
the Employer in connection with the RSUs and any event giving rise to
Tax-Related Items (the “Employer NICs”).  The Employer NICs may be collected by
the Company or the Employer using any of the methods described in Section 12
(“Responsibility for Taxes”) of the RSU Agreement.

 

Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company or the Employer (a “Joint Election”), the form of such
Joint Election being formally approved by Her Majesty’s Revenue and Customs
(“HMRC”), and any other consent or elections required to accomplish the transfer
of the Employer NICs liability to Participant.  Participant further agrees to
execute such other elections as may be required by any successor to the Company
and/or the Employer for the purpose of continuing the effectiveness of
Participant’s Joint Election.

 

If Participant does not complete the Joint Election attached to this Appendix
and return such completed Joint Election to the Employer prior to vesting of the
RSUs, or if approval of the Joint Election is withdrawn by HMRC and a new Joint
Election is not entered into, this award of RSUs shall become null and void and
will not vest, without any liability to the Company, the Employer or any Parent
or Subsidiary of the Company.

 

Withholding of Taxes.  This provision supplements Section 12 of the RSU
Agreement:

 

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the income tax or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by Participant to the Employer, effective as of the Due Date.  Participant
agrees that the loan will bear interest at the then-current official rate of
HMRC, it shall be immediately due and repayable, and the Company or the Employer
may recover it at any time thereafter by any of the means referred to in Section
12 of the RSU Agreement.  Notwithstanding the foregoing, if Participant is a
director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended), he or she
shall not be eligible for a loan from the Company to cover the income tax.  If
Participant is a director or executive officer and income tax is not collected
from or paid by him or her by the Due Date, the amount of any uncollected income
tax will constitute a benefit to Participant on which







--------------------------------------------------------------------------------

 



additional income tax and NICs will be payable.  Participant will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as applicable) for the value of the employee NICs due on this
additional benefit.

 

United States

 

Terms and Conditions

 

Termination.  This provision replaces the second paragraph of Section 5 of the
RSU Agreement:

 

If Participant is an employee of the Company or a Subsidiary, Participant’s
 employment constitutes employment at-will, and nothing in this Agreement shall
affect in any manner whatsoever the right or power of the Company, or if
applicable, Subsidiary of the Company, to terminate Participant’s employment,
for any reason at any time.

 

Responsibility for Taxes.  The following provisions supplement Section 12 of the
RSU Agreement:

 

Participant acknowledges that there will be tax consequences upon settlement of
the RSUs or disposition of the Shares, if any, received in connection therewith,
and Participant should consult a tax adviser regarding Participant’s tax
obligations prior to such settlement or disposition.  Upon vesting of the RSU,
Participant will include in income the fair market value of the Shares subject
to the RSU.  The included amount will be treated as ordinary income by
Participant and will be subject to withholding by the Company when required by
applicable law.  Unless the Company notifies Participant in writing (where email
will suffice) that Participant will make arrangements to pay the Company
applicable income and employment taxes in cash, the Company shall withhold a
number of Shares with a fair market value (determined on the applicable vesting
date of the RSU) equal to the minimum amount the Company is required to withhold
for income and employment taxes.  Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement.  Further, a RSU is considered a deferral of
compensation that is subject to Section 409A of the Code.  Section 409A of the
Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation.  Participant should consult his or her personal tax advisor for
more information on the actual and potential tax consequences of this RSU.

 

For purposes of the Agreement and to the extent applicable to a Participant, a
termination of employment will be determined consistent with the rules relating
to a “separation from service” as defined in Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”).  Notwithstanding
anything else provided herein, to the extent any payments/consideration provided
under this Agreement constitute deferred compensation subject to Section 409A,
and Participant is deemed at the time of such termination of employment or
service to be a “specified employee” under Section 409A, then such payment shall
not be made or commence until the earlier of (a) the expiration of the six-month
period measured from the separation from service from the Company or (b) the
date of Participant’s death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Participant including, without limitation, the
additional tax for which Participant would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral.  To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A.  Payments pursuant to this provision are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.



--------------------------------------------------------------------------------